DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 7-8 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buestgens (US 5895850 A) in view of Falorni et al. (US 20150377624 A1, hereinafter Falorni).
As to claim 1, Buestgens teaches a system, comprising: 
a substrate 10 (fig. 5); 
flexures 4-6; 
a micro-electrical-mechanical-system resonator (described below) mounted to the substrate and including two or more proof masses 1-2 each having a respective perimeter, and 
at least one driver (not shown; the last paragraph of col. 2 teaches that the at least one actuator is not shown for the sake of clarity; col. 3 lines 45-55 supports that there is at least one driver because the proof masses have a “driving (actuation) direction”) configured to induce in-plane motion (col. 3 lines 20-25 teaches that the proof masses’ driven motion is in-plane motion) on the two or more proof masses; and 
one or more tuned mass dampers 3 disposed outside of the perimeters of the two or more proof masses and configured to counter-act undesirable vibration modes in the substrate and in the resonator (see the paragraph bridging cols. 3-4; it is noted that the tuned mass damper is capable of being used along with the second tuned mass damper 3 to counter-act undesirable vibration modes, at least to a degree, in the substrate); 
wherein the one or more tuned mass dampers comprise a first mass 3 that is coupled to a first proof mass 1 in the two or more proof masses through a first flexure 4 that extends from the first proof mass 1 in the two or more proof masses to the first mass 3, wherein the first mass 3 is also coupled to a second proof mass 2 in the two or more proof masses through a second flexure 5 that extends from the second proof mass 2 in the two or more proof masses to the first mass 3.  
Buestgens does not teach anchors (the Examiner notes that elements 10 are referred to as the substrate),
each of the two or more proof masses being connected to a respective one or more of the anchors through a respective one or more of the flexures.
Falorni teaches a MEMS gyroscope (fig. 5A) comprising oscillating structures 21-24, 27 supported by anchors 25A-25C on a substrate (not shown - ¶44),
wherein each of two or more proof masses 21-24 being connected to a respective one or more of the anchors 25A-25C through a respective one or more of a plurality of flexures 30, 31, 33, 36, etc.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Buestgens such that the structures suspended with respect to the substrate are supported by anchors on the substrate as taught by Falorni since such a modification would be a simple substitution of one method of supporting gyroscope elements on a substrate for another for the predictable result that angular velocity is still successfully measured.

As to claim 7, Buestgens as modified teaches wherein at least one tuned mass damper 3 in the one or more tuned mass dampers is coupled to at least one anchor (of Falorni) in the anchors.  

As to claim 8, Buestgens teaches wherein the resonator comprises at least one of:AMENDMENT AND RESPONSEPAGE 4 Serial No.: 15/466,774a dual-mass tuning-fork vibratory MEMS gyroscope (the abstract teaches that the two proof masses 1-2 vibrate in phase-opposition); an out-of-plane gyroscope; an in-plane gyroscope (the abstract and fig. 5 teach that the proof masses 1-2 vibrate in phase-opposition, which is in the plane of the apparatus); and a vibrating-beam accelerometer.  

As to claim 22, Buestgens teaches the limitations of the claim except wherein the at least one driver includes at least one electrode.  
Buestgens teaches, in the embodiment of fig. 6, wherein each of at least one of the one or more drivers includes a respective electrode 11 (col. 4 lines 45-50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Buestgens as modified such that each of at least one of the one or more drivers includes a respective electrode as taught in the embodiment of fig. 6 of Buestgens since such a modification would be a simple substitution of one method of exciting the proof masses for another for the predictable result that angular velocity is still successfully detected.

Claim(s) 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buestgens in view of Falorni as applied to claim 1 above and further in view of Platt et al. (US 20040154397 A1, hereinafter Platt).
As to claim 27, Buestgens teaches the limitations of the claim except wherein at least a portion of the at least one driver is directly attached to one of the two or more proof masses.  
Platt teaches a gyroscope comprising proof masses 54, 56 (fig. 1) and at least one driver (being the drive combs 18, 18 and fingers 26 on the proof masses), wherein at least a portion 26 of the at least one driver is directly attached to one of the two or more proof masses.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Buestgens as modified such that the proof masses have fingers and are driven by drive combs as taught by Platt since such a modification would be a simple substitution of one method of driving proof masses for another for the predictable result that angular velocity is still successfully detected.

Claim(s) 17 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buestgens (US 5895850 A) in view of Falorni et al. (US 20150377624 A1, hereinafter Falorni) and Uchida et al. (US 20120312094 A1, hereinafter Uchida).
As to claim 17, Buestgens teaches (fig. 5) a system, comprising: 
a substrate 10; 
flexures 4-6; 
a micro-electrical-mechanical-system sensor (described below) mounted to the substrate, the sensor including 
a first proof mass 1 having a perimeter and connected to at least one of the flexures, 
a second proof mass 2 having a perimeter and connected to at least one of the flexures, and 
one or more drivers (not shown; the last paragraph of col. 2 teaches that the at least one actuator is not shown for the sake of clarity; col. 3 lines 45-55 supports that there is at least one driver because the proof masses have a “driving (actuation) direction”) configured to induce in-plane motion (col. 3 lines 20-25 teaches that the proof masses’ driven motion is in-plane motion) on the first and second proof masses; and 
one or more tuned mass dampers 3 disposed external to the perimeters of the first and second proof masses and configured to counter-act undesirable vibration modes in the sensor (see the paragraph bridging cols. 3-4); 
wherein the one or more tuned mass dampers comprise a first tuned mass damper 3 that is coupled to the first proof mass 1 through a first flexure 4 that extends from the first proof mass to the first tuned mass damper, wherein the first tuned mass damper 3 is also coupled to the second proof mass 2 through a second flexure 5 that extends from the second proof mass to the first tuned mass damper.  
Buestgens does not teach a mounting fixture; 
the substrate being mounted to the mounting fixture;
anchors; 
the micro-electrical-mechanical-system sensor being mounted to the substrate through the anchors,
the first proof mass being connected to at least one of the anchors through the at least one of the flexures,
the second proof mass being connected at least one of the anchors through the at least one of the flexures,
the one or more tuned mass dampers configured to counter-act undesirable vibration modes in the mounting fixture.
Falorni teaches a micro-electrical-mechanical-system sensor (fig. 5A) mounted on a substrate (not shown - ¶44) through anchors 25A-25C, 
wherein each of two or more proof masses 21-24 being connected to a respective one or more of the anchors 25A-25C through a respective one or more of a plurality of flexures 30, 31, 33, 36, etc.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Buestgens such that the structures suspended with respect to the substrate are supported by anchors on the substrate as taught by Falorni since such a modification would be a simple substitution of one method of supporting gyroscope elements on a substrate for another for the predictable result that angular velocity is still successfully measured.
Regarding the mounting fixture,
Uchida teaches the concept of a MEMS sensor 2 (¶66) on a substrate 9 mounted to a mounting fixture 1 (fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Buestgens as modified to mount the MEMS sensor and substrate to a mounting fixture as taught by Uchida so as to protect the system from damage.
Buestgens as modified teaches the one or more tuned mass dampers 3 (Buestgens) configured to counter-act undesirable vibration modes in the mounting fixture (the tuned mass damper 3 of Buestgens is capable of being used to counter-act undesirable vibration modes coming from the mounting fixture). 

As to claim 21, Buestgens teaches the limitations of the claim except wherein each of at least one of the one or more drivers includes a respective electrode.
Buestgens teaches, in the embodiment of fig. 6, wherein each of at least one of the one or more drivers includes a respective electrode 11 (col. 4 lines 45-50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Buestgens as modified such that each of at least one of the one or more drivers includes a respective electrode as taught in the embodiment of fig. 6 of Buestgens since such a modification would be a simple substitution of one method of exciting the proof masses for another for the predictable result that angular velocity is still successfully detected.

Claim(s) 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buestgens in view of Falorni and Uchida as applied to claim 17 above, and further in view of Platt et al. (US 20040154397 A1, hereinafter Platt).
As to claim 28, Buestgens teaches the limitations of the claim except wherein at least a portion of the one or more drivers is directly attached to the first proof mass or the second proof mass.
Platt teaches a gyroscope comprising proof masses 54, 56 (fig. 1) and at least one driver (being the drive combs 18, 18 and fingers 26 on the proof masses), wherein at least a portion 26 of the at least one driver is directly attached to one of the two or more proof masses.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Buestgens as modified such that the proof masses have fingers and are driven by drive combs as taught by Platt since such a modification would be a simple substitution of one method of driving proof masses for another for the predictable result that angular velocity is still successfully detected.

Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buestgens under a second interpretation (US 5895850 A, hereinafter Buestgens2) in view of Falorni et al. (US 20150377624 A1, hereinafter Falorni).
The Examiner notes that, in Buestgens2, the Examiner relies on a different embodiment than in Buestgens.
As to claim 1, Buestgens2 teaches a system (fig. 2), comprising: 
a substrate 10; 
flexures 4-6; 
a micro-electrical-mechanical-system resonator (described below) mounted to the substrate and including two or more proof masses 1-2 each having a respective perimeter, and 
at least one driver (not shown; the last paragraph of col. 2 teaches that the at least one actuator is not shown for the sake of clarity; col. 3 lines 45-55 supports that there is at least one driver because the proof masses have a “driving (actuation) direction”) configured to induce in-plane motion (col. 3 lines 20-25 teaches that the proof masses’ driven motion is in-plane motion) on the two or more proof masses; and 
one or more tuned mass dampers 3 disposed outside of the perimeters of the two or more proof masses and configured to counter-act undesirable vibration modes in the substrate and in the resonator (see the paragraph bridging cols. 3-4; it is noted that the tuned mass damper is capable of being used along with the second tuned mass damper 3 to counter-act undesirable vibration modes, at least to a degree, in the substrate); 
wherein the one or more tuned mass dampers comprise a first mass 3 that is coupled to a first proof mass 1 in the two or more proof masses through a first flexure 4 that extends from the first proof mass in the two or more proof masses to the first mass, wherein the first mass is also coupled to a second proof mass 2 in the two or more proof masses through a second flexure 5 that extends from the second proof mass in the two or more proof masses to the first mass.  
Buestgens2 does not teach anchors; 
each of the proof masses being connected to a respective one or more of the anchors through a respective one or more of the flexures.
Falorni teaches a MEMS gyroscope (fig. 5A) comprising oscillating structures 21-24, 27 supported by anchors 25A-25C on a substrate (not shown - ¶44),
wherein each of two or more proof masses 21-24 being connected to a respective one or more of the anchors 25A-25C through a respective one or more of a plurality of flexures 30, 31, 33, 36, etc.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Buestgens2 such that the structures suspended with respect to the substrate are supported by anchors on the substrate as taught by Falorni since such a modification would be a simple substitution of one method of supporting gyroscope elements on a substrate for another for the predictable result that angular velocity is still successfully measured.

As to claim 5, Buestgens2 teaches (see fig. 2) wherein the first mass 3 is positioned between the first proof mass 1 in the two or more proof masses and the second proof mass 2 in the two or more proof masses, wherein the first proof mass in the two or more proof masses is connected to a first side of the first mass through the first flexure 4 and the second proof mass in the two or more proof masses is connected to a second side of the first mass through the second flexure 5, wherein the first side of the first mass is opposite the second side of the first mass.  

Claim(s) 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buestgens under a second interpretation (US 5895850 A, hereinafter Buestgens2) in view of Falorni et al. (US 20150377624 A1, hereinafter Falorni) and Uchida et al. (US 20120312094 A1, hereinafter Uchida).
The Examiner notes that, in Buestgens2, the Examiner relies on a different embodiment than in Buestgens.
As to claim 17, Buestgens2 teaches (fig. 2) a system, comprising: 
a substrate 10; 
flexures 4-6; 
a micro-electrical-mechanical-system sensor (described below) mounted to the substrate, the sensor including 
a first proof mass 1 having a perimeter and connected to at least one of the flexures, 
a second proof mass 2 having a perimeter and connected to at least one of the flexures, and 
one or more drivers (not shown; the last paragraph of col. 2 teaches that the at least one actuator is not shown for the sake of clarity; col. 3 lines 45-55 supports that there is at least one driver because the proof masses have a “driving (actuation) direction”) configured to induce in-plane motion (col. 3 lines 20-25 teaches that the proof masses’ driven motion is in-plane motion) on the first and second proof masses; and 
one or more tuned mass dampers 3 disposed external to the perimeters of the first and second proof masses and configured to counter-act undesirable vibration modes in the sensor (see the paragraph bridging cols. 3-4); 
wherein the one or more tuned mass dampers comprise a first tuned mass damper 3 that is coupled to the first proof mass 1 through a first flexure 4 that extends from the first proof mass to the first tuned mass damper, wherein the first tuned mass damper 3 is also coupled to the second proof mass 2 through a second flexure 5 that extends from the second proof mass to the first tuned mass damper.  
Buestgens does not teach a mounting fixture; 
the substrate being mounted to the mounting fixture;
anchors; 
the micro-electrical-mechanical-system sensor being mounted to the substrate through the anchors,
the first proof mass being connected to at least one of the anchors through the at least one of the flexures,
the second proof mass being connected at least one of the anchors through the at least one of the flexures,
the one or more tuned mass dampers configured to counter-act undesirable vibration modes in the mounting fixture.
Falorni teaches a micro-electrical-mechanical-system sensor (fig. 5A) mounted on a substrate (not shown - ¶44) through anchors 25A-25C, 
wherein each of two or more proof masses 21-24 being connected to a respective one or more of the anchors 25A-25C through a respective one or more of a plurality of flexures 30, 31, 33, 36, etc.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Buestgens2 such that the structures suspended with respect to the substrate are supported by anchors on the substrate as taught by Falorni since such a modification would be a simple substitution of one method of supporting gyroscope elements on a substrate for another for the predictable result that angular velocity is still successfully measured.
Regarding the mounting fixture,
Uchida teaches the concept of a MEMS sensor 2 (¶66) on a substrate 9 mounted to a mounting fixture 1 (fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Buestgens2 as modified to mount the MEMS sensor and substrate to a mounting fixture as taught by Uchida so as to protect the system from damage.
Buestgens as modified teaches the one or more tuned mass dampers 3 (Buestgens) configured to counter-act undesirable vibration modes in the mounting fixture (the tuned mass damper 3 of Buestgens is capable of being used to counter-act undesirable vibration modes coming from the mounting fixture). 

As to claim 20, Buestgens2 teaches wherein the first tuned mass damper 3 is positioned between the first proof mass 1 and the second proof mass 2, wherein the first proof mass is connected to a first side of the first tuned mass damper through the first flexure 4 and the second proof mass is connected to a second side of the first tuned mass damper through the second flexure 5, wherein the first side of the first tuned mass damper is opposite the second side of the first tuned mass damper.  
Response to Arguments
Applicant’s arguments with respect to the rejected claims have been considered but are moot in view of the new ground(s) for rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUBEN C PARCO JR whose telephone number is (571)270-1968. The examiner can normally be reached Monday - Friday, 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.C.P./           Examiner, Art Unit 2853                 

/JILL E CULLER/           Primary Examiner, Art Unit 2853